Title: John Adams to Thomas Bulfinch, 13 Oct. 1786
From: Adams, John
To: Bulfinch, Thomas


          
            
              Sir.
            
            

              Grosvr. square

              Octr. 13. 1786—
            
          

          The Day before yesterday, I recieved the Letter you did me the
            honour to write me in January last—I had indeed long before received from Congress the
            Papers relative to similiar Claims in Boston with Instructions to use them when I should
            see a Prospect of success, if, upon any favourable turn in the Minds of this Court and
            Nation, any such prospect should ever occur—
          I have not yet presented any of these Claims at Court, because
            there is not even a Possibility of their being regarded—You will see by Lord
            Carmenthen’s answer to my Memorial and Resignation requisition respecting the
            Frontier Posts, that nothing is to be expected while Laws are in force in any of the
            United States impeding the recovery of old british Debts—That your claim and many others
            in Boston are bonâ fide Debts I doubt not. But Law of the Land and not negotiation, is
            the remedy—and therefore, I frankly own I do not think, that the Dignity or the faith of
            the United States ought ever to have been compromised in these Matters—
          I am
          
            
              J A
            
          
        